Citation Nr: 1010148	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a bladder 
condition.  

4.  Entitlement to service connection for a kidney condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the claims currently on appeal.  

The Veteran requested and was afforded a Video Hearing before 
the undersigned Veterans Law Judge in January 2010.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The  issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, a prostate condition, a bladder condition, and 
a kidney condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The RO's December 1966 decision denying the Veteran's 
claim of service connection for a prostate condition was not 
appealed, and is therefore final.  

2.  Evidence received since the December 1966 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a prostate condition and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1966 rating decision denying service 
connection for a prostate condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2009).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for a 
prostate condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, by reopening the Veteran's claim of entitlement to 
service connection for a prostate condition, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

In March 2008, the RO declined to reopen the claim of 
entitlement to service connection for a prostate condition.  
As previously discussed, irrespective of the RO's actions, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a prostate condition.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for prostatitis in 
a December 1966 rating decision.  The RO denied the Veteran's 
claim because there was no evidence suggesting that the 
Veteran's in-service episode of prostatitis was related to 
his later diagnoses by a private physician with the initials 
J.C.C. in 1965 and 1966.  Therefore, for the evidence to be 
material in this case, it must address this unestablished 
fact.  

In February 2008, VA received a letter from the same Dr. C 
who diagnosed the Veteran with prostatitis in 1965 and 1966.  
According to Dr. C's letter, he treated the Veteran from 1962 
through 1971 for prostatitis and urinary tract infections.  
Dr. C noted that the Veteran had prior treatment for the same 
conditions during his military service in Japan, and it was 
Dr. C's professional opinion that the Veteran's prostatitis 
was related to service.  

Since the above evidence directly relates to the reasons for 
the denial of the Veteran's claim in December 1966 and 
suggests that the Veteran's post-service prostatitis is 
related to his in-service diagnosis of prostatitis, it raises 
a reasonable possibility of substantiating the claim and 
qualifies as new and material evidence.  See 38 C.F.R. § 
3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for prostatitis is reopened.  


ORDER

The claim of entitlement to service connection for 
prostatitis is reopened.  



REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  During his January 
2010 hearing, the Veteran testified to acoustic trauma during 
service as a result of firing a rifle without ear protection.  
However, as outlined below, there has been insufficient 
evidentiary development to permit appellate review to proceed 
at this time.  As such, the claim is remanded.  

According to the Veteran's May 1955 separation examination, 
the Veteran did not suffer from any defects or diagnoses at 
this time, and he received a 15/15 on a whispered voice test 
bilaterally.  There is no evidence demonstrating that the 
Veteran was actually provided an audiometric examination at 
any time during his active military service, however.  

In July 1959, the Veteran was afforded an examination for 
retention in the Army Reserve.  On the authorized 
audiological evaluation performed during this examination, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
N/A
55
LEFT
60
70
65
N/A
80

The Veteran was diagnosed with marked hearing loss 
bilaterally per the above audiometric results.  However, the 
examiner noted that this diagnosis was not substantiated by 
conversational acuity.  

In March 2008, the Veteran was afforded a VA audiometric 
examination.  According to the authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
50
50
LEFT
45
60
75
75
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 46 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss and bilateral tinnitus.  However, 
the examiner did not provide any opinion regarding the 
etiology of the Veteran's disorder.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In the present case, the evidence establishes that the 
Veteran suffers from a bilateral hearing loss disability.  
While there is no evidence of this disability during the 
Veteran's active military service, the Veteran has testified 
to suffering from hearing loss since his military service.  
Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  This 
claim is supported by a letter from the Veteran's wife that 
was received by VA in December 2007, in which she noted that 
the Veteran lost hearing in his left ear during his military 
service.  

Based on the above evidence, the Board concludes that the 
Veteran must be afforded a VA examination in which an opinion 
as to the etiological manifestations of the Veteran's hearing 
loss is provided.  

In addition, the Veteran indicated in his August 2007 Form 
21-526 that he had claimed, or was receiving, Social Security 
Administration (SSA) benefits.  The record does not reflect 
that the Veteran's SSA records have been obtained.  VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC should contact 
the SSA and obtain and associate with the claims file copies 
of the Veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  
Efforts to obtain the requested records should be ended only 
if it is concluded that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159.  

Prostatitis

The Veteran contends that he is entitled to service 
connection for prostatitis.  However, additional evidentiary 
development is necessary before appellate review may proceed 
on this matter.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for prostatitis in August 1954.  There 
are no further records demonstrating that the Veteran was 
treated for prostatitis during his military service, and 
according to the Veteran's May 1955 separation examination, 
his genitourinary system was normal at the time of separation 
and he had no defects or diagnoses.  Therefore, the evidence 
does not demonstrate that the Veteran suffered from a chronic 
disorder of the prostate during his active military service.  

During the Veteran's January 2010 hearing, he testified that 
he began having prostate problems within 8 to 10 months of 
his separation from active duty.  He reported seeking 
treatment and requiring antibiotics and prostate massaging.  
As a layperson, the Veteran is competent to testify to 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  The Veteran has described 
chronic symptoms since this time.  

In addition, a letter dated September 1966 from a private 
physician with the initials J.C.C. notes that the Veteran was 
treated for prostatitis in 1965 and 1966.  VA received 
another letter from Dr. C in February 2008, indicating that 
he treated the Veteran from 1962 through 1971 for prostatitis 
and urinary tract infections.  Dr. C also opined that the 
Veteran's post-service prostatitis was related to his 
military service.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a VA examination for the purposes of 
determining the likely etiological onset of his prostatitis.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding 
that a VA examination is necessary when there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; when there is evidence establishing 
that an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; when there is an indication 
that the disability or symptoms may be associated with the 
Veteran's service or with another service-connected 
disability; and when there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim).  

The record demonstrates that the Veteran was treated for 
prostatitis during military service.  Furthermore, the 
evidence demonstrates that the Veteran currently suffers from 
a chronic prostate condition, and according to Dr. C, it is 
related to the Veteran's military service.  The evidence only 
needs to "indicate" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service 
to warrant VA examination.  

In addition, as noted in the previous discussion, the record 
does not reflect that the Veteran's SSA records have been 
obtained, and this must be done before appellate review may 
proceed on this matter.  

Bladder Disorder and Kidney Disorder

Finally, the Veteran contends that he is entitled to service 
connection for a bladder disorder and a kidney disorder.  
While there is no clear evidence of record diagnosing these 
conditions, treatment records do suggest that the Veteran 
suffers from renal insufficiency and urinary difficulties.  
During the Veteran's January 2010 hearing, it was noted that 
the Veteran and his representative believed that the bladder 
disorder and the kidney disorder were connected to the 
Veteran's prostate disorder.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As such, the Board  
finds that the claims of entitlement to service connection 
for a bladder disorder and a kidney disorder are inextricably 
intertwined with the prostatitis claim at issue.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
defers ruling on these matters until after the mandates of 
the Remand have been completed.  



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should contact the Social 
Security Administration (SSA) and request 
copies of any and all records pertaining 
to this Veteran.  Any records that are 
received should be incorporated into the 
claims file.  

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
audiometric examination.  The examiner 
should opine as to whether the Veteran has 
a current hearing loss disability that is 
at least as likely as not due to his 
military service.  The claims folder 
should be made available to the examiner 
for review upon examination.  A complete 
rationale must be provided for any opinion 
offered.  

3.  The Veteran should also be scheduled 
for a VA genitourinary examination before 
an appropriate specialist(s).  The 
Veteran's claims file must be made 
available to the examiner at the time of 
examination.  The examiner should indicate 
whether the Veteran has a current disorder 
of the prostate, and if so, whether it is 
at least as likely as not that this 
disorder manifested during, or as a result 
of, the Veteran's military service.  The 
examiner should specifically reference the 
February 2008 opinion provided by the 
private physician with the initials J.C.C.  

The examiner should also indicate whether 
the Veteran has any other disorders of the 
genitourinary system, to include a bladder 
disorder and a kidney disorder.  If any 
such disorder is found upon examination, 
the examiner should opine as to whether it 
is at least as likely as not that these 
disorders are secondary to the Veteran's 
prostate disorder.  The examiner should 
provide a complete rationale for any 
opinion provided.  

4.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


